 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )
                 Plaintiff;       )
v.                                )   Case No. CV-20-08123-PCT-JJT
                                  )
Forrest Fenn,                     )
                                  )
                 Defendant.       )
_________________________________ )

              RESPONSIVE MEMORANDUM TO F. R. C. P. 12(b)(2)
                JURISDICTION MOTION BY COURT ORDER

       This Responsive Memorandum (“RM”) to Defendant’s (“Fenn”) Jurisdiction

Motion necessarily details new facts, context, and evidence unavailable at filing of the

original Complaint (“OC”) and transpiring after June 4 OC process service (“Service”).

The RM thus reframes the jurisdiction issue. To progress to case merits, I make other

filings alongside this RM, chiefly a Motion for a Noticed F. R. C. P. (“Rule”) 15(d)

Supplemental Pleading (“SP, SP Motion”). With the RM I file an incorporated Affidavit

(“Second Affidavit”) and Exhibits. I incorporate by reference the OC with Affidavit and

Exhibits including terms’ meanings, and if permitted also the SP Motion and proposed

SP, ready to file promptly. Given the permissive nature of Rule 15(d) and Fenn’s public

statement on July 22, I respectfully ask the Court to permit SP filing before Fenn next

files so I might update my case including new demands for relief.




                                             1
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 2 of 18




CONTENTS

1.   Case Merits Summary

2.   Jurisdiction Argument Summary

3.   Events After Service Summary

4.   Detail: New Jurisdictional Context with Argument

5.   Helpful Timeline

6.   Law Memorandum including 28 U. S. C. §1631

7.   Summary Response to Declaration of Forrest Fenn

8.   Conclusion




                                          2
    Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 3 of 18




1. CASE MERITS SUMMARY

         Fenn’s Quest Poem expresses in writing an open offer unilateral contract of hidden

fact. Precluding hoax and inviting Participation, the contract features: obligor, intent,

performance instructions, Box consideration, and means of conveyance (“I give you

title”), but conspicuously no means of redemption (except ‘trust Fenn’).1 Fenn commits

to entitle the Box to an emergent performing Solver for the act of Location fix, obligating

Fenn to Box custody and precluding Box abandonment. Long ago, I evidently performed

and Solved. Fenn breaches, passively misrepresenting breach as nonperformance and

until Service enjoying fame sponsoring a Quest knowingly misperceived as an ‘unsolved’

‘scavenger hunt’ for an ‘abandoned Box.’ The crux of breach is that the Quest is Solved,

but remains unresolved. Fenn’s semantics and evasions aside, Fenn’s breach is dull and

simple, aiming to defeat contract by petulantly blocking redemption, pretending breach

makes me wrong — a fact essential both to case merits and to Arizona jurisdiction.

2. JURISDICTION ARGUMENT SUMMARY

         Arizona is vital to contract operation. Fenn visited Arizona in 2014 for an Event

to accept and validate a pivotal award, creating the linchpin of Arizona jurisdiction. True

West CEO and Editor Bob Boze Bell (“Bell”)2 awarded Fenn explicitly for both the

Quest and major publicity, inseparably. Because of this Arizona publicity and because

Fenn won’t communicate or connect, Bell became my attempted redemption conduit.

1   See Exhibit RM1 for one-page summary.
2   Bell is the ‘prominent Arizonan’ from OC Note 17. See Exhibit 1.

                                              3
    Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 4 of 18




         A June 19 Inside Edition interview by CBS This Morning host Tony Dokoupil

(“Tony,” “Tony Interview”) provided new facts, context, and evidence sustaining Arizona

jurisdiction.3 Tony authored a 2012 Newsweek feature of about four thousand (4,000)

words nationally publicizing the Quest.4 Tony enables benchmarking Fenn’s actions

and Quest results between two (2) major publicity relationships, Tony and Bell, with Bell

more important. Tony also exposes Fenn’s breach intent and central goal of fame.

         Nil redemption provision, or the redemption gap, is consistent with breach intent.

With vast following invested in a ‘scavenger hunt’ for an ‘abandoned Box,’ Fenn won’t

compromise fame or ‘lose face’ by admitting contract, Solution, custody mandate, or by

curing. Yet redemption communication clearly is essential to contract. Through Event

publicity, I won informal support from Bell and Bell’s agreement to communicate

Solution to Fenn. Fenn replied to Bell, but did not cure. Thus Fenn perversely ignores

the Solver but prioritizes Bell, favoring both fame and Arizona jurisdiction. Clearly, such

jurisdiction stems from Fenn’s travel to Arizona to accept Bell’s publicity award for a

contractual Quest with a devious redemption gap borne of breach intent, affirmed by

actual breach by stonewalling me as Solver, leaving me scant means to redemption but to

leverage the award-winning Arizona publicity to try to reach Fenn through Bell, or sue.

These and other factors show breach coextensive with actual contractual reach.5


3   Plaintiff’s Tony Interview transcript is in Exhibit RM2.
4 All   press is in Exhibit RM3.
5   Meyers v. Hamilton Corp., 693 P.2d 904, 143 Ariz. 249 (1984).

                                               4
    Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 5 of 18




3. EVENTS AFTER SERVICE SUMMARY

         After June 4 Service, on June 7 and June 8, the Santa Fe New Mexican and NPR6

with other major media reported that Fenn ‘ended’ the Quest, declaring the Box ‘found.’

On June 16, Fenn released three (3) unpersuasive photos. The June 19 Tony Interview

responded incredulously to that release. Counsel then appeared, filing a “Declaration of

Forrest Fenn” (“Declaration”) dated June 20 referencing both jurisdiction and case

merits. Fenn made a July 22 statement oddly unrelated to contract performance that the

Box was “found in Wyoming,” as locus and means of Box custody are irrelevant so long

as obligated fact of custody holds.7 Including these events after Service in the RM

(pending SP filing) cannot prejudice or surprise Fenn, who has firsthand knowledge of

them, caused them, or as an experienced public figure earned them by weak credibility.

4. DETAIL: NEW JURISDICTIONAL CONTEXT WITH ARGUMENT

         The Tony Interview, Declaration Items 11 and 12 (“Item #”), and key OC claims in

new context sustain Arizona jurisdiction. As detailed herein, Tony made three (3) points

of breach intent, national publicity, and Fenn relationship continuity, and supported

five (5) benchmarks measuring, valuing, or qualifying major Quest publicity.

         In the Tony Interview, Tony states: (a) “[Tony does] not believe that that treasure

has been found” and “[possibly] what [Fenn is] doing is creating an opening […] to



6 All   press is in Exhibit RM3.
7To avoid Fenn’s semantic confusion aims, the contractual performance criterion or
Location fix is not in Wyoming and remains in Colorado where the OC evidenced.

                                               5
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 6 of 18




complete the rather dark and bizarre plan […] to entomb [Fenn himself] with the

treasure;” (b) in 2012 Tony spent a week by invitation at Fenn’s home interviewing and

researching for the Newsweek feature, (c) Fenn was “dying for the publicity,” “had no

credibility,” and “no one was paying attention,” (d) “[Fenn / Quest] would not exist as a

national story if [Tony] did not pursue it [in 2012],” (e) Fenn “wants to be remembered

for thousands of years and [Quest is how],” (f) Tony and Fenn sustain limited contact,

but meaningful enough that Tony believes the Quest is not a hoax.

       First, (c), (b), and (d) affirm that Fenn craved publicity, hosted Tony to get it, and

Tony delivered key breaking national publicity with an August 2012 Newsweek feature.

Second, Tony affirms (f) meaningful relationship continuity. Third, Tony affirms in (a)

and (e) Fenn’s premeditated breach intent, as Fenn wanted fame, not Solution. Fenn’s

overconfidence in redemption unlikelihood came from knowing what Solving truly

requires: a Participant must perform Location fix in the vast outdoors, validate Location

absent a Box, motivate Fenn to redeem (!), realize hidden fact of contract, and sue when

Fenn breaches — all credibly? Who would do that? Well, I did, so, here we are.

       Publicity motivated Fenn, drove purposeful actions and relationships, bore results,

and drove Participation. In Merriam-Webster, “publicity” is both a means and an end,

“an act or device designed to attract public interest; information with news value issued

as a means of gaining public attention or support; or its dissemination, or public attention

or acclaim.” Participation’s contractual goal was performance or Solution. But Tony

informs that Fenn planned to ‘die holding the Box’ with contrary goal of fame. For

                                              6
     Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 7 of 18




Fenn, Solution wrecks the Quest. But by late 2019, a decade of sustained publicity,

serving both goals, had attracted reportedly hundreds of thousands of Participants.8

         In November 2013, True West featured the Quest.9 In March 2014, Fenn traveled

to Arizona for Bell’s award Event. Fenn’s True West publicity relationship later acquired

a third, contractually operative dimension: in late 2018, though I lacked the Box, Bell

validated my Solution (by critical opinion; Bell lacks insider Quest knowledge) and

agreed to deliver Solution to Fenn on my behalf (“Bell Intermediation”). The redemption

gap detailed herein, affirmed by Item 12, made Bell Intermediation key: Fenn seemed

unlikely to respond to me, it would be hard for me ever to know why, and Fenn would

seem to have any number of readily available excuses for ignoring me. To cover an

obvious hypothetical, I knew I wasn’t wrong and Bell Intermediation shows that Bell

agrees. Bell ‘broke through’ Fenn’s stonewall. Fenn replied to Bell but sustained breach,

confirming cause of suit and continuous connection between Fenn and Bell — though

then, I did not yet discern hidden fact of contract.10




8 Allpress is in Exhibit RM3. See Gray, G.; Nov. 25, 2019; The Journal of Alta
California, “The Quest to Find […] Treasure in the Rocky Mountains.”
9 All   press is in Exhibit RM3.
10 See Second Affidavit. Bell is integral and I had hoped to limit exposure of Bell’s name
in this case. According to Bell, Fenn’s response was “Thank you.” To review, Quest
contractually, I’m more important than Bell — I’m the emergent valid claimant. But if
Fenn responds to Bell and not me, the Bell publicity relationship Fenn visited Arizona to
build is more important to Fenn, sustaining Arizona jurisdiction — because as Tony
expressed, Fenn perverts or impedes contract to gain fame by suppressing Solution.

                                              7
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 8 of 18




       In Item 11, Fenn affirmed driving to the award Event with grandson — over seven

(7) hours from Santa Fe to Tucson, for brief stay — citing this purpose, from Exhibit 1:

       The award is handed out in recognition of an individual for his
       contribution to and preservation of America’s Western heritage.

From Fenn, those are empty words. It’s generically why any True West annual award

winner wins. Evasively omitted from Item 11, Exhibit 1 next reveals why Fenn won:

       Fenn was chosen because [Fenn] stoked the national media fires
       last year with his $1 million hidden treasure hunt […] True West
       covered the story in its November 2013 issue.

It could not be clearer. Publicity and resultant Participation give the Quest purpose and

meaning. Fenn’s Arizona reach was so crucial to building those that Fenn accepted, and

also validated, from Bell and True West the Event award explicitly for both Quest and

publicity inseparably, for “stoking the national media fires” blazing in 2013 because

Tony’s national story had ignited them in August 2012.

       Benchmarking Tony to Bell and Newsweek to True West by Fenn’s relative efforts

and actions now reveals how highly Fenn valued True West publicity. The benchmarks

are travel, repetition, award, result, and coverage. Fenn valued Tony’s national publicity,

but benchmarks show Fenn valuing Bell’s more. *(a) Travel: Fenn won Newsweek

national publicity in August 2012 by staying home hosting Tony, but in March 2014 —

with publicity momentum already, hence award — Fenn drove to Arizona for True West

publicity. Also, the drive’s length and the stay’s brevity as cited in Item 11 show Event

importance and Fenn’s purposefulness. *(b) Repetition: Fenn’s Event travel was a


                                             8
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 9 of 18




second ‘drink from the desert well’ of True West publicity, after the November 2013

feature. Tony wrote a feature and performed a brief newscast, but despite affirming a

level of continued Fenn contact, Tony never mentioned other publicity. Though Bell

conferred True West award, clearly Fenn embraced it by Arizona travel to accept it —

showing Fenn wanted more than True West feature alone. Fenn’s solicitation claim in

Item 10 is irrelevant and emptily true, like nearly all Fenn’s other putatively operative

claims — Items 11, 12, 14, 15, and 16 all show empty semantics, or pretense to

meritorious defense. *(c) Award: Bell and True West, not Tony and Newsweek, gave

Fenn a combined Quest and publicity award. Fenn likely upgraded the Quest’s image

by borrowing Bell’s credibility, since Tony claimed that before August 2012 Fenn “had

no credibility.” *(d) Result: With the redemption gap, credibly validated performance

notice is crucial to contract. I contacted Bell, not Tony, to bridge the gap. Bell was

accessible with a visibly strong Fenn relationship and delivered Solution, only for Fenn

to confirm breach. I Solved, but Fenn still valued Bell more, because Fenn wants fame,

Bell helps provide it, and I risk it. *(e) Coverage: Newsweek is national; True West is

regional. Fenn worked ‘harder’ for ‘less’ coverage, or valued the regional coverage

more. Also, the Quest region excludes Arizona. Why did Fenn travel to Arizona for

publicity, unless with purpose for clear results? Fenn uniquely valued what True West

had to offer — possibly posthumous fame (“Fabled Lost Gold in the Rugged West!”)

       Tony revealed Fenn’s aim in publicizing a Quest without wanting it Solved in

statement (e): millennial fame. Plans to ‘die holding the Box’ imply more than a mere

                                             9
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 10 of 18




redemption gap, such as: no plan to redeem, hapless Participation without Solution, and

“a thousand years” of fame, breaching for fame — indeed, anything for fame. Tony,

Bell, Participants, Solver, police, rescuers, Quest casualties, probably lawyers and the

Court — we are props in ‘Fenn’s Quest for fame.’ Without means of conveyance, the

Quest is a hoax (and lacks appeal), but redemption is easy to obscure. Fenn assumed

contract operation never would arise or could be semantically frustrated, shirked, or

unaccountably escaped as myriad Participants hunted for a Box Fenn contracted to keep.

       Feature, Event, Solution delivery, and posthumous fame prospect by enduring

fascination might show the True West relationship Fenn visited Arizona to sustain to be

‘continuous’ on a bizarre scale typically associated with Egyptian Pharaohs. Mountains

are rock pyramids, Tony used the word “entomb,” and people hunt lost gold for centuries.

For posthumous fame, key publicity relationships must be continuous. Tony affirmed

continuity, True West benchmarked as more important to Fenn than Tony or my Solving,

Bell informally affirmed continuity, and Bell Intermediation hardly would help otherwise.

       Jurisdiction stems from whole context. Though likely continuous, Bell’s Fenn

relationship also was contractually operative, hence jurisdictionally operative. Bell

isn’t the only conceivable means of reaching Fenn, but the redemption gap, Item 12, and

being ignored combine to show that connecting with Fenn other than by Bell (or suit)

likely was futile. Fenn blocks redemption because Fenn doesn’t want Solution. Had

Fenn not cynically ‘redeemed or cashed in Bell’ (!) to affirm breach, stage-robbing True

West of a blockbuster feature (“Legendary Quest — Solved!”), Bell Intermediation might

                                             10
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 11 of 18




have been integrally operative, fulfilling contract. After Bell helped Fenn publicize, Fenn

repaid by cunning breach, burning both me and Bell, honest Arizonans, at a stroke.

5. HELPFUL TIMELINE

         To review the salient fact and event chain: (a) Fenn published the Poem in 2010,

contracting; (b) By 2012 Fenn was “dying for the publicity,” (c) Tony traveled to Fenn in

New Mexico for a week to prepare the August 2012 Newsweek feature showing Fenn

needed not travel for national publicity, (d) The True West feature appeared in November

2013; (e) Fenn re-engaged with True West by March 2014 Arizona Event attendance;

(f) Event press stated that Fenn won Event award because of Quest and publicity

together, confirming Tony’s judgment of national impact; (g) Fenn’s lengthy drive and

brief Event stay showed motivated purpose and value aiming publicity actions into

Arizona; (h) Peripherally, True West explicitly promoted the Event as near the Tucson

Festival of Books at the University of Arizona; (i) I learned of the Quest living and

working in Cambodia in 2016, pathfinding the Location’s vicinity using a Participant’s

former blog; (j) Yet ignorant of fact of contract, I eventually Solved, by Location fix in

August 2018; (k) I felt that the Box was not abandoned,11 (l) I traveled to Santa Fe and

prioritized reporting in person to a New Mexico State Police Major given public police

complaints and Quest casualties, while wondering how to redeem Solution, (m) I sought

Fenn connection with difficulty detailed herein; (n) In late 2018 I connected with Bell,

(o) Bell intermediated, (p) Fenn responded, sustaining breach and confirming cause of

11   The riverbank Location is small and bounded. Exhaustive search takes a short time.

                                             11
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 12 of 18




suit, (q) I realized the Poem’s contractual nature, (r) I filed to Rule 24 intervene in the

New Mexico Suit, (s) Required by Rule, I phoned Fenn on December 9, 2019, behaving

professionally and respectfully, only for Fenn to ask me in a baffled tone, “Why are you

doing this?” (t) Suit and June 4 Service followed, (u) Fenn then ‘ended’ the long-

Solved Quest, (v) I maintained suit, (w) the June 19 Tony Interview punctured Fenn’s

credibility, (x) Press reported Fenn to have declined interview, (y) Fenn lawyered up —

perhaps as Service motivated ‘ending’ the Quest, Tony Interview motivated Fenn; (z) on

July 22 Fenn rather pointlessly identified “Wyoming” as where the Box was ‘found.’

6. LAW MEMORANDUM INCLUDING 28 U. S. C. §1631

         By Ariz. R. C. P. 4.2(a) courts may exercise personal jurisdiction over nonresident

defendants to the U. S. Constitutional maximum. Arizona’s long-arm statute (“ALAS”)

was held to have broad remedial purpose allowing jurisdiction over a defendant who

“has caused an event to occur in [Arizona] out of which the claim arose” and where

claimed breach “touched Arizona.”12 ALAS applied when a defendant purposefully

directed activity at Arizona, driving litigation from alleged injuries arising out of or

relating to that activity.13 A defendant’s location in a neighboring state favors Arizona

jurisdiction.14 It also was held, of the ‘minimum contacts’ jurisdiction standard, that



12   Meyers, Id.
13   Aries v. Palmer Johnson, Inc., 153 Ariz. 250, 735 P.2d 1373 (Ct. App. 1987).
14Planning Group of Scottsdale, L.L.C. v. Lake Mathews Mineral Props., Ltd., 226 Ariz.
262, 246 P.3d 343 (2011). That state was Calif.; N. M. also neighbors.

                                              12
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 13 of 18




importance, not number, and quality, not quantity, of contacts is persuasive.15 Even a

single act may establish jurisdiction.16 Touchstones include purposeful contact(s) by a

defendant’s active volition and case facts, as comporting with fair play and substantial

justice.17 Plaintiff has presented facts under affidavit18 sufficient to shift the onus to

Defendant (Fenn) to rebut,19 as in the Declaration. If jurisdictional facts conflict, the

court must resolve in light most favorable to plaintiff.20 Where jurisdiction turns on

disputed questions of fact as intertwined with merits, trial, not motion, must determine.21

Precedents and standards in Burger King, Schwarzenegger, CollegeSource, and as

referenced in Picot and in other cases also inform the jurisdiction question.22




15   Meyers, Id.
16O’Connor, Cavanagh, Anderson, Westover, Killingsworth & Beshears, P.A. v. Bonus
Utah, Inc., 156 Ariz. 171, 750 P.2d 1374 (Ct. App. 1988); Holmes Tuttle Broadway Ford,
Inc. v. Concrete Pumping, Inc., 131 Ariz. 232, 639 P.2d 1057 (Ct. App. 1981).
17   Williams v. Lakeview Co., 199 Ariz. 1, 13 P.3d 280 (2000).
18Planning Group of Scottsdale, L.L.C. v. Lake Mathews Mineral Props., Ltd., 224 Ariz.
306, 230 P.3d 365 (Ct. App. 2010).
19   MacPherson v. Taglione, 158 Ariz. 309, 762 P.2d 596 (Ct. App. 1988).
20   MacPherson, Id.
21Bonner v. Minico, Inc., 159 Ariz. 246, 766 P.2d 598 (1988); also see Rich v. U.S., 811
F.3d 140 (4th Cir. 2015) holding that when jurisdictional facts intertwine with case
merits, discovery might be required to resolve.
22Burger King Corp. v. Rudzewicz, 471 U. S. 462, 105 S.Ct. 2174 (1985);
Schwarzenegger v. Fred Martin Motor Co., 374 F.3d. 797 (9th Cir. 2004);
CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066 (9th Cir. 2011);
Picot v. Weston, 780 F.3d 1206 (9th Cir. 2015).

                                              13
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 14 of 18




         In the alternative, 28 U. S. C. §1631 empowers a court to transfer a case intact to

cure want of jurisdiction,23 in this case by general jurisdiction in the District of New

Mexico. Should the Court deny Arizona jurisdiction, I respectfully request transfer.

         On review I perceive that jurisdictional questions are a contract law staple, core

concepts consistently hold, the Court has flexibility to apply law and precedent to

jurisdiction in this case to serve justice; and jurisdiction might turn on case-specific facts.

The role of a pro se litigant is limited in delving subtleties of law surely familiar to an

Arizona Federal judge and support team. However, two (2) conclusions of law seem

clear, one (1) interpretive and one (1) both textual and precedential. First, given hidden

fact of contract, evidence that Fenn neither wanted nor expected Solution, and the Quest’s

regional nature, no test entailing ‘reasonable expectation of being haled into court’ in any

particular place could apply, as no such expectation could be tenable. Facts must hold.

Second, given evident case merits, case seriousness including Participant deaths,24 Fenn’s

‘precipitous pressers’ right after Service indicating awareness that the OC evidences

Solution by Location fix, SP motion well-grounded in pivotal events after Service, Fenn’s

Arizona availment for publicity with relationship continuity for posthumous fame, Fenn’s

layered subterfuge in intent and contract operation, breach coextensive with reach, and

the alternative of 28 U. S. C. §1631, dismissal by Jurisdiction Motion would be unjust.



23   Federal Home Loan Bank of Boston v. Moody's Corp., 821 F.3d 102 (1st Cir. 2016).
24 All
    press is in Exhibit RM3. AP; The Salt Lake Tribune, Mar. 24/26, 2020. “Dead
snowmobile rider was seeking treasure in Utah park.”

                                               14
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 15 of 18




7. SUMMARY RESPONSE TO DECLARATION OF FORREST FENN

       Declaration Items must be read with great word-by-word care. I do not dispute

Items 1, 2, 3, 4, 7, 8, 9, 10, 11, 13, or Fenn’s age (“16 #2”), though crucial clarifications

follow. In Item 4, Fenn’s Arizona True West relationship is not for “business” but Quest

publicity. Items 5 and 6 do not seem to conflict with my claims: on July 22, Fenn

publicly identified “Wyoming” as Box custody locus. Poem, not Memoir, is written

contract, with performance by Colorado Location fix as in the OC. Custody locus is

irrelevant to Location and performance. Poem contractually leads Solver to Box.

Item 10 is true of Memoir, but as Tony affirms, not Quest. Item 11 is critically deficient,

as detailed herein. Item 12 mischaracterizes me as “ingratiating,” but Fenn generally has

ignored me, requiring me to try redemption through Bell as detailed herein. Item 14 is

consistent with unilateral contract (“…contract with?”) and my claims — I emerged as

Solver and valid claimant — and again, Poem, not Memoir, is written contract. Item

15 likely shows Fenn arranged Box retrieval from custody locus to entitle. I dispute

Item 16’s unrecognizable, misrepresentative “Erskine Site.” Location is exactly where

I claimed in OC. Custody locus is irrelevant to Location and performance.

       I ask leave of the Court that I may elaborate, in depth or detail, in the proposed

Supplementary Pleading. Response is difficult. Fenn often dodges my claims. Fenn is a

master of semantics and the Declaration is easy to critically misread. Nowhere does

Fenn deny I Solved, including in Item 13, and at times Fenn seems to concede. Fenn

knows I Solved and lacks genuine defense. The only meaningful dispute is breach.

                                              15
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 16 of 18




8. CONCLUSION

      I seek protection of Arizona law: A. R. S. §44-121 “Contracts in writing;

consideration. Every contract in writing imports a consideration.”

      For the foregoing reasons, I respectfully request that the Court sustain Arizona

jurisdiction, denying dismissal by Defendant’s Jurisdiction Motion.

      In the alternative, I request by 28 U. S. C. §1631 that the Court transfer intact to

the District of New Mexico to cure by general jurisdiction, thus also denying dismissal by

Defendant’s Jurisdiction Motion.



Respectfully submitted this 26th day of July, 2020.




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                            16
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 17 of 18




                                    EXHIBIT LIST

1. Contract Summary

2. Tony Interview Transcript by Plaintiff

3. Press articles, press excerpts, or press citations: The Santa Fe New Mexican, NPR,

   Newsweek, True West, Alta, The Salt Lake Tribune




                                            17
 Case 3:20-cv-08123-JJT Document 21 Filed 07/26/20 Page 18 of 18




                             CERTIFICATE OF SERVICE

I hereby certify that on July 26, 2020, I caused the foregoing to be electronically filed

with the Clerk using the CM/ECF system, which will serve notice of such filing to

counsel of record and the Court Monitor to their registered electronic mail addresses:



                                  James W. Armstrong
                                    Brian E. Ditsch
                                 SACKS TIERNEY, P. A.

                               Karl Sommer
                     SOMMER KARNES AND ASSOCIATES LLP
                               Pro Hac Vice

                                  Attorneys for Defendant




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                             18
